DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because 
Claims 1-11 recite a system comprising, “a user interface”, “a governor” and “a server”, but the terms “a user interface”, “a governor” and “a server”, given its broadest reasonable interpretation read in light of the specification, are directed solely to software per se.
Based on the specification, “…the user interface may be written in HTML, JavaScript, and CSS. It may use JQuery, LeafletJS, LeafletDraw, Leaflet-ant-path, 
Software does not fit within recognized categories of statutory subject matter. (See MPEP 2106-2106.01) Non-limiting examples of claims that are not directed to one of the statutory categories:
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.
Software, per se, does not fall within at least one of the four categories of patent eligible subject matter. Since the claims are not limited to statutory subject matter, they are non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolone et al. (US 2009/0228253, hereinafter “Tolone”).

Regarding Claim 1, Tolone teaches A system, comprising: a user interface ([⁋ 0041], a user interface permitting a user to interact with simulation engine), wherein the user interface is operable for applying hypothetical stressors to a plurality of coupled infrastructure networks and displaying a plurality of infrastructure network responses to the hypothetical stressors ([Fig 7, ⁋ 0138], The system 10 includes a visualization application 20…such as a conventional commercial GIS application, for presenting modeling and simulation information to the user in a visual environment. [⁋ 0042], …the change in the first infrastructure data model represents an event occurring in the first infrastructure, and the change in the second infrastructure data model represents the simulated effect of the event in the first infrastructure on the second infrastructure. [⁋ 0046]   of an infrastructure model 40, determine the effect that those changes have upon other components within the same infrastructure model 40 (intra-infrastructure effects) and upon components in other infrastructure models 40 (inter-infrastructure effects), and present those effects to the user. [⁋ 0180], The participant 104 preferably makes use of the visualization application's map display to obtain user input and to present simulation results. [⁋⁋ 0328-0330], a graphical user interface (GUI) displays changes the symbol and color represent the feature as the state of an infrastructure feature changes. For example, one view may display "cause and effect" relationships [e.g., infrastructure network responses to the hypothetical stressors] …in the GUI, multiple views could be used simultaneously to facilitate user understanding of infrastructures when simulations involve the simultaneous participation of physical, relational, and behavioral infrastructures);
a governor, wherein the governor is operable for evaluating a plurality of individual infrastructure network responses to the hypothetical stressors selected, examining one or more interconnections between coupled infrastructure systems, and incorporating one or more individual infrastructure network responses into each coupled individual infrastructure network response ([Fig. 9, ⁋ 0169] …the job of the simulation controller 102 [e.g., a governor] to provide the services that allow a simulation to proceed with one or more participants 104. [⁋ 0181] inter-infrastructure effects controller or infrastructure agent 109 determine the inter-infrastructure effects. Simultaneously, the simulation controller 102 will begin to determine the intra-infrastructure effects. [⁋ 0182] The simulation controller 102 is the core of the simulation engine 100 and is thus responsible for: managing the lifecycle of a simulation session, controlling the simulation time clock, and implementing the cross-infrastructure behaviors. The simulation controller 102 is primarily responsible for the "Controller" role in a Model/View/Controller (MVC)-type architecture. [⁋ 0205] Mediator agents 118 are responsible for receiving property change events, examining rule categories, and executing relationship behavior. All of the property change events that the simulation controller 102 receives routed to a mediator agent 118 for processing. …mediator agent 118 can completely handle the processing of any property change event).
a server in operative communication with the user interface and the governor, operable for facilitating communication between the user interface and the governor ([Fig. 9, ⁋ 0162] The simulation engine 100 is architected such that the simulation controller 102 [e.g., governor] and the simulation participants 104 [e.g., user interface] execute in separate processes. …create a mechanism whereby messages could be exchanged between the simulation participant 104 executing as an extension to the ArcMap or other visualization application 20 and the simulation controller 102. The final solution employs a combination of web services [e.g., the server] and .NET. [⁋ 0163] discloses the process of passing of a message from a simulation participant 104 to the simulation controller 102 and vice versa. [⁋⁋ 0348-0349] Web-Enabled Functionality …the functionality is provided via an internet (web) services interface (WSI). … a backend server (for example an ArcGIS Server-based backend server), providing functionality access via the WSI. Such functionality preferably includes importing and exporting integrated meta-models, creating, browsing and viewing Courses of Action (COAs), and running and managing simulations).

Regarding Claim 2, Tolone teaches the system of claim 1, wherein the user interface is operable to display one or more metric representations of infrastructure network vulnerability [⁋ 0147]…simulation types may be organized along several different dimensions of analyses, including predictive and prescriptive analyses, 

Regarding Claim 3, Tolone teaches the system of claim 2, wherein the metric representation of infrastructure network vulnerability includes one or more technical, financial, environmental, social or health metrics ([⁋ 0322], determine the overall infrastructure vulnerability by running the Calculate Analysis sub-function. This sub-function combines the results of the IntraNetwork and InterNetwork Analysis into a combined total. This total is then displayed to the user. [⁋ 0328], …the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature. As the state of an infrastructure feature changes, 

Regarding Claim 4, Tolone teaches the system of claim 1, wherein the user interface is operable to display the plurality of infrastructure network responses provided by the governor in a geographical format or abstract topology ([⁋ 0171] The visualization application 20, such as ESRI's ArcGIS system, preferably consists of a rich set of general purpose applications that provide its users with the ability to create, view, analyze, and maintain geographic data. [⁋ 0228] As a simulation runs, the participant view records all of the model changes that occur during the course of the simulation. In addition to being presented on the map, these changes are preferably presented to the in a simulation timeline based tree list. [⁋ 0328], the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature. As the state of an infrastructure feature changes, 

Regarding Claim 6, Tolone teaches the system of claim 1, wherein the user interface is operable to display the plurality of infrastructure network responses provided by the governor in graphical format ([⁋⁋ 0328-0329], Visual aspects of one or more of the features described herein may be presented to a user using a graphical user interface (GUI) in a variety of ways. Generally, the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature. As the state of an infrastructure feature changes, the symbol and color used to represent the feature could also change. [⁋ 0329] In the GUI, different views of the infrastructures could be provided. For example, one view may display "cause and effect" relationships to reflect cascading disabling events within and among the infrastructures).

Regarding Claim 8, Tolone teaches the system of claim 1, wherein the user interface is operable to alter      topologies representative of infrastructure networks ([⁋ 0061], the simulation engine further includes a visualization application. …a portion of the data of the infrastructure data model has a geospatial relationship. ….the simulation engine incorporates the geospatial relationship of the data of the infrastructure data 

Regarding Claim 9, Tolone teaches the system of claim 1, wherein the governor is operable to evaluate the plurality of individual infrastructure network responses over a simulated period of time ([⁋ 0155], The Simulation Controller Agent ("SCA") 119 is the manager of the simulation space. The SCA 119 also manages the temporal aspect of a simulation, progressing the simulation timeline as the simulation runs. [⁋ 0222] The timeline manager 120 is responsible for the handling the simulation time based sequencing of events within a participant 104. The simulation clock is managed by the simulation controller 102. [⁋ 0223] The concept of time preferably shows up in two ways within a participant 104. First, the user drives the simulation by disabling one or more infrastructure components in order to observe the effects. The participant 104 provides the user with the ability to schedule the disabling of a component at some future time. Second, the simulation engine 100 may support the notion of a "propagation delay" which creates time-based behavior within a simulation. Whenever 

Regarding Claim 10, Tolone teaches the system of claim 1, wherein the server is operable to communicate the hypothetical stressors and the topologies representative of the infrastructure networks from the user interface to the governor for evaluation ([Fig. 9, ⁋ 0162] The simulation engine 100 is architected such that the simulation controller 102 and the simulation participants 104 execute in separate processes. …create a mechanism whereby messages could be exchanged between the simulation 

Regarding Claim 11, Tolone teaches the system of claim 10, wherein the server is operable to communicate the plurality of infrastructure network responses from the governor back to the user interface for observation ([Fig. 9, ⁋ 0162] The simulation engine 100 is architected such that the simulation controller 102 [e.g., governor] and the simulation participants 104 [e.g., user interface] execute in separate processes. …create a mechanism whereby messages could be exchanged between the simulation participant 104 executing as an extension to the ArcMap or other visualization application 20 and the simulation controller 102. The final solution employs a combination of web services and .NET. ⁋ 0163 discloses the process of passing of a message from a simulation participant 104 to the simulation controller 102 and vice versa. [⁋ 0349] the functionality is provided via an internet (web) services interface (WSI). The WSI is that part of the IME that provides non-visual clients, and preferably also visual clients, the ability to make web service requests to execute selected IME functionality. … a backend server (for example an ArcGIS Server-based backend server), providing functionality corresponding to that described elsewhere herein, is utilized to make at least some of the functionality described elsewhere herein available for access via the WSI. Such functionality preferably includes importing and exporting integrated meta-models, creating, browsing and viewing Courses of Action (COAs), and running and managing simulations. Since, Tolone teaches web service facilitating communication between simulation participant 104 and the simulation controller 102, thus, the examiner interpreted the server [e.g., web service] communicate the plurality of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tolone in view of Angell et al. (US 2012/0105227, hereinafter “Angell”).

Regarding Claim 5, while, Tolone teaches the system of claim 1, wherein the user interface is operable to display the plurality of infrastructure network responses provided by the governor in a graphical user interface ([⁋⁋ 0328-0329]…the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature), however, Tolone does not explicitly teach, but Angell teaches the user interface is operable to display …in textual format ([Fig. 5, ⁋ 0035], The visualization system 500 comprises a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone with Angell in order to display responses in textual format in the user interface as taught by Angell, because it would have allowed user to have a closure look  and catch up to real time without losing any data is an important feature to end users concerned with the reconstruction and analyses of an event [Angell, ⁋ 0036]. 

Regarding Claim 7, while, Tolone teaches the system of claim 1, wherein the user interface is operable to display the plurality of infrastructure network responses provided by the governor in a graphical user interface ([⁋⁋ 0328-0329]…the GUI the user interface is operable to display …in an audible format ([Fig. 5, ⁋ 0035], The visualization system 500 comprises a computational engine 550, one or more user interfaces 560 and a visualization engine 570.  the visualization system 500 provides the sensor outputs as a function of geographic sensor location, as well as a sensor analysis. [⁋ 0036] …the visualization engine is embodied as the "RiteView.TM." product, …The generated visualizations facilitate analysis and depth of understanding leading to the best decisions possible. RiteView.TM. can create a high fidelity synthetic view of any area by ingesting maps, elevation data and other Geographic Information System (GIS) referenced data bases. [⁋ 0038]… highlights the fields that are to be displayed in RiteView.TM. and selects alert levels. …any detection is considered dangerous and will cause an alert that includes both an indication in the GIS, a text display in the alert window and an audible alarm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone with Angell in order to display responses in audible format in the user interface as taught by Angell, because it would have allowed user to have a closure look  and catch up to real time without losing any data is an important feature to end users concerned with the reconstruction and analyses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        


/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448